Citation Nr: 1419784	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) with the determination that the overpayment of VA compensation benefits in the calculated amount of $1,200 was properly created.

2.  Entitlement to waiver of the recovery of an overpayment of compensation benefits, in the calculated amount of $1,200.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from September 2009 and November 2009 decisions issued by the VA Debt Management Center in St. Paul, Minnesota, and the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin, Regional Office (RO).  

In October 2012, the Board remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in May 2013.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Initially, the Board notes that before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In general, waiver determinations, which do not involve fraud, misrepresentation, or bad faith by the claimant, should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2013).  The Board emphasizes that waiver decisions are based upon the evidence of record, which, in essence, places the burden of proof upon the claimants.  See 38 C.F.R. § 1.966 (2013).  

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108 (West 2002).  Pursuant to applicable law and regulation, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

As noted above, the Board issued a remand in this case in October 2012.  At that time, the Board observed that, in an August 2009, the Veteran challenged the validity of the creation and calculation of the $1200 overpayment of compensation benefits assessed by the VA.  Subsequently, by letter dated September 30, 2009, the Debt Management Center (DMC) acknowledged the Veteran's disagreement with the validity of the creation of the debt and the calculation of the amount of the debt.  The DMC advised the Veteran that he had 30 days to respond, and advised the Veteran that resolution of his request for waiver would be considered after the period for disputing the existence and calculation of the debt expired.  Accordingly, on November 10, 2009, the COWC denied the Veteran's request for waiver of the overpayment.  In December 2009, the Veteran filed a notice of disagreement with the denial of his request for a waiver.  A statement of the case (SOC) was issued in February 2010 which addressed only the issue of waiver of overpayment.  In his substantive appeal, received in March 2010, the Veteran maintained that he had also submitted a timely NOD following the DMC's September 30, 2009 letter.  However, upon review of the claims folder, the Board was unable to determine whether the Veteran had timely disagreed with the propriety of the creation and the amount of the debt.  Therefore, the Board remanded the case to the RO for further development.  

In its remand instructions, the Board directed the RO to conduct a search of their facilities to determine whether the Veteran submitted any correspondence following the September 30, 2009 determination which could be construed as an NOD.  The RO was also directed to issue an SOC to the Veteran which addressed the issue of whether the creation of the overpayment of VA compensation benefits in the $1,200.00 was proper or whether a timely NOD had been timely submitted regarding that claim.  The RO was also asked to readjudicate any issue on appeal, including the Veteran's entitlement to waiver of recovery of the overpayment of VA compensation benefits.  

While the RO appears to have conducted a search for any documents received from the Veteran which is deemed to be a timely submission of an NOD to the September 30, 2009 determination, no SOC has been furnished regarding the issue of timeliness of an NOD pertaining to the question of whether the creation of the overpayment of VA compensation benefits in the $1,200.00 was proper.  Therefore, the issuance of a SOC is required regarding the issue of whether the creation of an overpayment of $1,200.00 in compensation benefits payments was proper, to include the issue of whether the Veteran submitted a timely NOD with the determination regarding proper creation of the debt.  The May 2013 SSOC issued to the Veteran does not comply with the Board's enumerated instructions and address solely the issue of his entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1,200.00.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should prepare an SOC, in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of whether the creation of the overpayment in the calculated amount of $1,200.00 was proper, or whether the Veteran filed a timely NOD with the determination that the overpayment of VA compensation benefits in the calculated amount of $1,200 was properly created.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.  

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, any issue on appeal should be adjudicated or readjudicated, to include the claim for waiver of the overpayment.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished  an appropriate SSOC that includes clear reasons and bases for all determinations-to include the issue of whether the debt was properly created, along with recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a)-and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time period.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


